         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8   The Honorable Ronald B. Leighton
 9
10                             UNITED STATES DISTRICT COURT
11                     FOR THE WESTERN DISTRICT OF WASHINGTON
12                                       TACOMA DIVISION
13
14   GROUND ZERO CENTER FOR                     )   Case No. 3:12-cv-05537-RBL
     NONVIOLENT ACTION, WASHINGTON              )
15   PHYSICIANS FOR SOCIAL                      )   Hon. Ronald B. Leighton
16   RESPONSIBILITY, and GLEN S. MILNER,        )
                                                )   DEFENDANTS’ REPLY IN SUPPORT
17       Plaintiffs,                            )   OF MOTION REQUESTING THAT
                                                )   THE COURT MAKE ADDITIONAL
18       v.                                     )   FINDINGS
19                                              )
     UNITED STATES DEPARTMENT OF THE            )   NOTE ON MOTION CALENDAR:
20   NAVY, et al.,                              )   August 7, 2020
                                                )
21
                Defendants.                     )
22                                              )
                                                )
23                                              )
                                                )
24
                                                )
25                                              )
                                                )
26
27
28


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                         U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                  999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                          DENVER, CO 80202
                                                                                    (303)844-1376
          Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 2 of 12



 1                                          INTRODUCTION
 2           The Court should continue to protect the documents produced in this litigation that were
 3
     subject to the Court’s prior orders and have remained under seal for the past eight years. In the
 4
     judgment of the Navy officials who have submitted declarations in this case, the release of the
 5
 6   information in the documents could cause significant harm to national security and public health

 7   and safety. Plaintiffs’ arguments that they have obtained similar information from other sources
 8
     should be rejected because the documents at issue are the ones that Defendants produced in this
 9
     litigation. Accordingly, the Court should find that the Navy has demonstrated compelling
10
     reasons to continue to protect the information in the documents in accordance with the Ninth
11
12   Circuit’s remand. See Ground Zero Ctr. for Nonviolent Action v. U.S. Dep’t of the Navy, 860

13   F.3d 1244 (9th Cir. 2017).
14
                                               ARGUMENT
15
     I.      Plaintiffs’ Argument that They Obtained the Documents from an Independent
16           Source Should Be Rejected
17
             The Court should order that documents produced in the litigation should continue to be
18
     protected. Plaintiffs claim that they obtained documents independently from the litigation, and if
19
     they did, then such documents are not subject to the Court’s order. That is not a reason,
20
21   however, to order the release of the documents that have remained under the Court’s protection

22   for the past eight years.
23
             A.      The Three Documents Allegedly Obtained from the Internet
24
             Plaintiffs claim that they obtained three of the documents independently from the
25
26   litigation by downloading them from the Internet. Those documents are copies or excerpts of

27   various versions of Naval Sea Systems Command OP 5 (“NAVSEA OP 5”), a manual providing
28   regulations for the storage, handling, and production of explosives at Navy and Marine facilities.


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                  U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                           999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                   DENVER, CO 80202
                                                 -1-                                         (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 3 of 12



 1   See Decl. of Richard T. Adams (“Adams Decl.”) ¶¶ 4-12, ECF No. 55-1. While Plaintiffs may
 2   have obtained similar documents from the Internet, they did not independently obtain the
 3
     documents produced in the litigation (document numbers 1, 2, and 11 in the proposed order,
 4
     ECF No. 121-4).1 The Court indicated long ago that its ruling did not apply to documents on the
 5
 6   Internet, and that interpretation of the Court’s order was confirmed by the Ninth Circuit. See

 7   Ground Zero, 860 F.3d at 1258 (quoting the district court as stating “that it would not ‘sanction
 8
     the plaintiffs for possessing or finding [the documents] from Google’”). Thus, the issue here is
 9
     not whether documents found on the Internet are protected from disclosure, but whether
10
     documents produced in the litigation should remain protected.2
11
12          What Plaintiffs appear to be arguing is that the fact that copies of the documents (and

13   thus the information in the documents) have been inadvertently made public weighs in favor of
14
     disclosing those documents. See Ground Zero, 860 F.3d at 1262 (relevant to the inquiry is “the
15
     extent to which the information they contain already has been publicly disclosed”). But this
16
17   factor is not dispositive. While copies of NAVSEA OP 5 have been available on the Internet at

18   various times, when the Navy or, recently, the Marine Corps has become aware of such
19   instances, it has acted to take NAVSEA OP 5 off of publicly available websites and to prevent
20
     the further dissemination of the document. See Second Declaration of Gary A. Hogue (“Sec.
21
     Hogue Decl.”) ¶¶ 3-5; Declaration of Carleton W. Hasle (“Hasle Decl.”) ¶¶ 3-4; see also Adams
22
23   Decl. ¶¶ 11-12. Thus, while it is true that copies of NAVSEA OP 5 have been publicly available

24
     1
       To assist the Court with locating and identifying the documents at issue, Defendants have
25   attached to this motion a Document Chart where the can be found in the Court’s records.
26   2
       Regardless of the fact that this Court’s order does not reach documents retrieved from the
     Internet, Plaintiffs still should refrain from disseminating copies or excerpts of NAVSEA OP 5
27   because the information contained therein is sensitive and could cause harm to the nation’s
28   national security interests. See Adams Decl. ¶¶ 4-12. NAVSEA OP 5 also states on its cover
     that there is technical data in the document that is protected by the Arms Export Control Act, 22
     U.S.C. § 2751 et seq., and 10 U.S.C. § 130.
     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                  U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                           999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                   DENVER, CO 80202
                                                 -2-                                         (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 4 of 12



 1   at times, their availability has been limited and intermittent. Plaintiffs are asking this Court for a
 2   license to distribute NAVSEA OP 5 to anyone at any time, and that should be denied.
 3
            B.      The Four Documents Allegedly Obtained from the Media after Being
 4                  Disseminated to the Media
 5          Plaintiffs have failed to demonstrate that they independently obtained four documents
 6
     (numbers 3, 5, 7, and 8) that were allegedly disseminated to the media and returned to them. The
 7
     facts asserted are questionable, but even assuming that they are true, they fail to fall within the
 8
 9   exception carved out by the Ninth Circuit for documents that were disseminated prior to the

10   issuance of a protective order and later disseminated to a litigant.
11          As an initial matter, the notion that it was the Navy’s burden to show whether Plaintiffs
12
     themselves obtained documents independently is absurd. See Pls.’ Mem. in Opp’n to Navy’s
13
     Mot. & in Supp. of Cross-Mot. for Order Unsealing all Docs. at 5-6, ECF No. 122 (“Pls.’ Opp.”).
14
15   Not only was it impossible for the Navy to know what documents Plaintiffs possessed or how

16   they got them, Plaintiffs withheld pertinent information from the Navy in discussing the issue.
17
     Mr. Milner claims to have retrieved documents subject to the Court’s protective order from the
18
     media on April 25, 2020. Decl. of Glen Milner ¶ 20, ECF No. 123 (“Milner Decl.”). Yet when
19
     Plaintiffs’ counsel Katherine George sent Defendants a “checklist” on May 26, 2020, she omitted
20
21   any reference to that pertinent piece of information. See Decl. of Luther L. Hajek ¶ 4, ECF No.

22   125-1, and Ex. 2, ECF No. 125-3. Likewise, on June 4, 2020, when Plaintiffs’ counsel James
23
     Lobsenz sent a draft of Mr. Milner’s declaration (presumably what he intended to file if the
24
     matter were litigated), the draft failed to provide any information about how Mr. Milner
25
26   allegedly obtained the documents, let alone the purported fact that Mr. Milner retrieved the

27   documents from the media on April 25, 2020. Id. ¶ 5 & Ex. 3. Mr. Milner offers no evidence,
28   other than his own testimony, that he retrieved the documents from the media. The lack of


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                       U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                                999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                        DENVER, CO 80202
                                                  -3-                                             (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 5 of 12



 1   supporting evidence and the fact that Plaintiffs repeatedly withheld this piece of information
 2   during discussions regarding the documents draw into question the validity of these assertions.
 3
            But assuming that it is true, it is still insufficient to show that Plaintiffs obtained the
 4
     documents independently from the litigation. The Supreme Court has stated that “[a] party may
 5
 6   disseminate the identical information covered by the protective order as long as the information

 7   is gained through means independent of the court’s processes.” Seattle Times Co. v. Rhinehart,
 8
     467 U.S. 20, 34 (1984). In its opinion in this case, the Ninth Circuit stated that this principle
 9
     applies “even if the independent source originally obtained the documents from Ground Zero, as
10
     long as Ground Zero disseminated them before the district court entered the sealing order.”
11
12   Ground Zero, 860 F.3d at 1258 (citing United States v. Caparros, 800 F.2d 23, 27 (2d Cir.

13   1986)). What exactly the Ninth Circuit meant by that statement is unclear because the court
14
     never made any findings as to whether documents were independently obtained. In any event,
15
     Plaintiffs fail to demonstrate that the exception carved out by the Ninth Circuit is broad enough
16
17   to encompass what they assert occurred.

18          The facts, as Plaintiffs assert them, are that Mr. Milner distributed four documents to
19   various media outlets in 2012. Milner Decl. ¶¶ 13-16. Some of those media outlets published
20
     stories about the litigation, but they did not further disseminate the documents that Mr. Milner
21
     provided to them. Id. ¶¶ 17, 18 & Apps. A, B. Subsequently, over the course of more than seven
22
23   years, the documents remained under seal and Mr. Milner admittedly did not possess the

24   documents independently from the litigation. Then, “[i]n anticipation of the Navy’s motion this
25   year,” Pls.’ Opp. at 7, Mr. Milner asked a reporter to whom he had sent the documents over
26
     seven years previously to return the documents to him. Milner Decl. ¶ 20. The fact that Mr.
27
     Milner did not possess the documents continuously weighs against his contention that he
28
     obtained the documents independently. Cf. Caparros, 800 F.2d at 27 (declining to treat an

     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                     U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                              999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                      DENVER, CO 80202
                                                  -4-                                           (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 6 of 12



 1   interlocutory appeal on a First Amendment issues as a writ of mandamus, in part, because the
 2   defendant had not “retained continuous possession of [materials subject to a protective order].”
 3
            These assertions do not show that Mr. Milner obtained the documents “independent of
 4
     the court’s processes.” Seattle Times, 467 U.S. at 34. Instead, what it shows is that Mr. Milner
 5
 6   obtained the documents due to the court’s process, and when he shared the documents with third

 7   parties, they did not publicly disseminate the documents. And it was only when Mr. Milner
 8
     asked that the documents be returned, seven years later, that he actually came into possession of
 9
     the documents again. Thus, the Court should not find that Mr. Milner obtained these four
10
     documents independently from this litigation.
11
12          C.      The Seven Documents that Allegedly Were Independently Obtained Should
                    Remain Protected
13
            Plaintiffs argue that, even if the Court rules that the seven documents discussed above
14
15   were not independently obtained, they should not be protected based on the extent to which the

16   documents have been publicly disclosed. See Pls.’ Opp. at 6-7; see also Ground Zero, 860 F.3d
17
     at 1262. Plaintiffs are incorrect. As discussed above, while the Navy acknowledges that copies
18
     of NAVSEA OP 5 have, at various times, been accessible on the Internet, the Navy and Marine
19
     Corps have acted to retrieve copies of NAVSEA OP 5 that have been improperly released. See
20
21   Sec. Hogue Decl. ¶¶ 3-5; Hasle Decl. ¶¶ 3-4. As for the documents shared with the media, the

22   only evidence before the Court indicates that the media outlets did not further disseminate the
23
     documents. As for the documents in the Court’s copy of the record, they were under seal and
24
     there is no evidence that any were disseminated to members of the public. Accordingly, the fact
25
26   that the information in the documents has not been widely disseminated to the public weighs

27   against requiring disclosure of the documents. See Ground Zero, 860 F.3d at 1262.
28


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                  U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                           999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                   DENVER, CO 80202
                                                -5-                                          (303)844-1376
           Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 7 of 12



 1   II.     Plaintiffs’ Arguments that Defendants Did Not Make the Proper Factual Showing to
             Support the Protection of the Documents Are Without Basis
 2
             With respect to documents that Plaintiffs do not allege were independently obtained,
 3
 4   Plaintiffs argue that the Navy has applied the wrong standard and has not shown sufficient facts
 5   to support the protection of the documents. See Pls.’ Opp. at 8-12. Plaintiffs’ arguments
 6
     misconstrue the Ninth Circuit’s opinion and fail to rebut the factual evidence offered by the
 7
     Navy.
 8
 9           First, Plaintiffs are simply incorrect that the Ninth Circuit has weighed the evidence

10   offered by the Navy and found that it was insufficient to justify the protection of the documents
11   from disclosure. The Ninth Circuit held that, in order to justify the protection of the documents,
12
     the Navy had to show “compelling reasons” for such protection, and that if the district court
13
     agreed that the Navy had shown such compelling reasons, then it needed to “articulate the factual
14
15   basis for its ruling.” Ground Zero, 860 F.3d at 1261 (citation omitted). Because the district

16   court had not made such specific factual findings, the Ninth Circuit remanded for the district
17
     court to make those findings in the first instance. Id. at 1262-63. But the Ninth Circuit never
18
     opined on whether the declarations previously offered by the Navy were sufficient to justify the
19
     heightened standard. Instead, the Ninth Circuit “remand[ed] for further proceedings to determine
20
21   whether, under the standard we have announce today, restrictions on Ground Zero’s speech are

22   warranted.” Id. at 1263.
23
             Second, the documents should be protected under the standard articulated by the Ninth
24
     Circuit. Plaintiffs suggest that Defendants are asking the Court to apply a “good cause” standard
25
26   and not the “compelling reasons” standard, see Pls.’ Opp. at 10, but that is simply not the case.

27   See Defs.’ Mot. Requesting that the Court Make Additional Findings at 1, 8, ECF No. 121.
28   Plaintiffs also are incorrect that the Ninth Circuit held that the documents were not worthy of


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                   U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                            999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                    DENVER, CO 80202
                                                 -6-                                          (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 8 of 12



 1   protection because they were not classified. See Pls.’ Opp. at 9-10. The Ninth Circuit indicated
 2   that whether the documents were classified would be a factor in the district court’s analysis, but
 3
     it did not say that only classified documents could be protected from disclosure under the
 4
     heightened standard. Ground Zero, 860 F.3d at 1262. The other factor identified by the Ninth
 5
 6   Circuit was the extent to which the information in the documents has been publicly disclosed.

 7   See id. As already discussed, this factor weighs in favor of protecting the documents because,
 8
     contrary to Plaintiffs’ assertions, the documents have not been widely circulated. The documents
 9
     Plaintiffs sent to the media remained confined to those organizations, and the documents in the
10
     Court’s records remained under seal.
11
12          Finally, Plaintiffs argue that the evidence offered by the Navy is not enough because the

13   Navy’s declarants stated only that release of the information “could” cause harm to the nation’s
14
     security, not that it “would” cause harm. Pls.’ Opp. at 12. Plaintiffs again misconstrue the
15
     standard established by the Ninth Circuit, which was the “compelling reasons” standard. Ground
16
17   Zero, 860 F.3d at 1261. The language cited by Plaintiffs is not part of the Ninth Circuit’s

18   articulation of the standard, but is instead part of a subsequent discussion of the standard, in
19   which the court clarified that merely implicating national security is not sufficient to warrant
20
     protection. Viewed in context, there is no reason to believe that the Ninth Circuit intended that,
21
     in order for protection to apply, the Navy must establish that harm to national security will occur
22
23   if the information is released. Further, even materials protected as classified are ones that

24   appropriate officials deem “could” cause particular levels of harm, not “would” cause harm. See
25   Exec. Order No. 12,958, 60 Fed. Reg. 19,825 (Apr. 17, 1995).
26
27
28


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                    U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                             999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                     DENVER, CO 80202
                                                  -7-                                          (303)844-1376
            Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 9 of 12



 1   III.     The Court Should Defer to the Expert Determinations of Navy Officials Regarding
              the Risks of Releasing the Documents
 2
              The Court should reject the Plaintiffs’ arguments that they know better than the Navy the
 3
 4   risks of releasing the information in the documents. See Pls.’ Opp. at 13-16. Courts should not
 5   “second-guess” determinations regarding the classification of documents made by Department of
 6
     Defense Officials. McGehee v. Casey, 718 F.2d 1137, 1149 (D.C. Cir. 1983); see also Salisbury
 7
     v. United States, 690 F.2d 966, 970 (D.C. Cir. 1982); cf. Berman v. CIA, 501 F.3d 1136, 1140
 8
 9   (9th Cir. 2007) (finding that the CIA’s reasons for protecting information from disclosure are

10   entitled to deference). Accordingly, the Court should decline the Plaintiffs’ invitation to second
11   guess the Navy’s judgment here.
12
              Naval officials continue to assert the necessity of protecting from release information that
13
     was inadvertently disclosed. See Sec. Hogue Decl. ¶¶ 6-9; Decl. of Gary A. Hogue (“Hogue
14
15   Decl.”) ¶¶ 3-7, ECF No. 121-2; Decl. of Michael K. Nortier ¶¶ 3-5, ECF No. 121-3; Decl. of

16   Thomas J. Dargan ¶¶ 7-14, ECF No. 55-2; Adams Decl. ¶¶ 4-22. Plaintiffs make three
17
     arguments that the public availability of some information somehow nullifies the protection of
18
     any similar controlled unclassified information (“CUI”), each of which should be rejected.
19
              First, Plaintiffs contend that a document (number 6) should be made publicly available
20
21   because three of the four references cited in the document are publicly available. To the

22   contrary, information and data pertaining to the probability of detonation and the risk as a result
23
     of an accidental detonation of the systems being handled at the new explosives handling wharf
24
     (“EHW-2”) (and the existing wharf, “EHW-1”) is the type of information in document EHW
25
26   75292-94 that deserves protection. Sec. Hogue Decl. ¶6; Hogue Decl. ¶¶ 4, 6-7; Adams Decl. ¶¶

27   14-17.
28


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                    U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                             999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                     DENVER, CO 80202
                                                  -8-                                          (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 10 of 12



 1          Second, Plaintiffs contend that inconsistent redactions among duplicate documents within
 2   the Administrative Record (numbers 4 and 9) justify releasing information protected from
 3
     disclosure. They are incorrect. As succinctly explained in the Court’s July 2013 order, some
 4
     inconsistencies in redactions among similar or duplicate documents “is to be expected in an
 5
 6   Administrative Record this size.” July 29, 2013 Order at 2, ECF No. 84; see also Sec. Hogue

 7   Decl. ¶¶ 7, 9.
 8
            Finally, the fact that Mr. Milner has gleaned some knowledge about the Navy’s
 9
     operations from documents produced under the Freedom of Information Act is insufficient to
10
     demonstrate that the document at issue here (number 10) should be released. The public
11
12   availability of some information related to explosive safety does not invalidate the Navy’s need

13   to protect this kind of information. The document, EHW 74642-74932, contains sufficient
14
     information on Explosives Safety Quantity Distance arcs that information about the amount and
15
     type of weapons present at the EHW could be gleaned, which poses a potential threat to the
16
17   strategic operations and missions of the Navy. Nortier Decl. ¶¶ 4-5; Sec. Hogue Decl. ¶¶ 8-9.

18          As to Plaintiffs’ suggestion that the Navy has violated its own policy by not releasing the
19   documents, see Pls.’ Opp. at 16-17, they are again incorrect. The policy requires the Navy to
20
     disclose information “to the fullest extent possible.” The Navy followed that policy in this case
21
     doing exactly what the policy says and withholding only materials that contained information
22
23   that was classified or CUI. The Navy is not required by its own policy and procedures to

24   produce every document.
25                                             CONCLUSION
26
            Accordingly, Defendants respectfully request the Court issue an order making specific
27
     findings that the Navy has demonstrated compelling reasons as to why the documents at issue
28
     should remain protected, as set forth in the proposed order submitted with Defendants’ motion.

     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                  U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                           999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                   DENVER, CO 80202
                                                -9-                                          (303)844-1376
        Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 11 of 12



 1          Respectfully submitted this 7th day of August, 2020,
 2                                                      JEAN E. WILLIAMS
 3                                                      Deputy Assistant Attorney General

 4                                                      /s/ Luther L. Hajek
                                                        LUTHER L. HAJEK, D.C. Bar No. 467742
 5                                                      Trial Attorney, Natural Resources Section
 6                                                      United States Department of Justice
                                                        Environment and Natural Resources Division
 7                                                      999 18th St., South Terrace, Suite 370
                                                        Denver, CO 80202
 8
                                                        Tel: (303) 844-1376
 9                                                      Fax: (303) 844-1350
                                                        E-mail: Luke.Hajek@usdoj.gov
10
                                                        PETER KRYN DYKEMA
11
                                                        D.C. Bar No. 419349
12                                                      Trial Attorney, Natural Resources Section
                                                        United States Department of Justice
13                                                      Environment and Natural Resources Division
                                                        Ben Franklin Station, P.O. Box 663
14
                                                        Washington, DC 20044-0663
15                                                      Tel: (202) 305-0436
                                                        Fax: (202) 305-0274
16                                                      E-mail: Peter.Dykema@usdoj.gov
17
                                                        Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                 U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                          999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                  DENVER, CO 80202
                                               - 10 -                                       (303)844-1376
         Case 3:12-cv-05537-TSZ Document 127 Filed 08/07/20 Page 12 of 12



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on August 7, 2020 I electronically filed the foregoing document with
 3   the Clerk of Court using the CM/ECF system, which will automatically send email notification
 4
     to attorneys of record.
 5
 6
                                                 /s/ Luther L. Hajek
 7                                               Luther L. Hajek
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     DEFS’ REPLY IN SUPP. OF MOT. REQUESTING                                  U.S. DEPARTMENT OF JUSTICE
     THAT THE COURT MAKE ADDITIONAL FINDINGS                           999 18TH ST., S. TERRACE – SUITE 370
     NO. 3:12-CV-05537                                                                   DENVER, CO 80202
                                               - 11 -                                        (303)844-1376
